Title: From George Washington to Colonel Samuel Griffin, 24 December 1776
From: Washington, George
To: Griffin, Samuel



Dear Sir
Camp above Trenton Falls 24th Decr 1776

The unfortunate mode adopted by Congress for the appointment of Officers under the New Establishment, has been big with every evil—& among others with the most shamefull delays—In short, so much confusion & uncertainty attend the appointments, for want of an arrangement of the Officers, that I do not see whether we are like ever to recover from it—this has determined me in the present exigency of our Affairs, to encourage, by every means in my power, the raising of Men for Continental service; and as your Camp may be a proper place to set a Work of this sort on foot, I wish you would select such persons as you shall judge fit to command Companies in the first place and

likely to raise them in the next, and promise them in my name, that if they can raise Companies upon the Continental terms, and establishment, or even if they can engage Fifty privates, I will immediately, upon a certificate thereof from you, take both Officers and Men into pay—allow the Officers a Dollar & a third for every man they inlist and the Men their Bounty of Twenty Dollars &ca.
You will observe—I do not mean to take either Officers or Men into pay till at least fifty are engaged to a Company, and a certificate obtained of it, because as I intend these in aid of the 88 Battallions voted by Congress, I cannot consent to burthen the Continent with the expence of an additional number of Officers unless they are accompanied with Men—These companies are to be raised upon the same terms & for the same time of the other Battallions, and will as they are raised, be regimented. As an encouragement to the Captains, they may nominate their own Subalterns, but then, I will reserve the right of negativing them, in case I find their choice falls upon improper persons from local attachments, rather than the public good. If you can set Eight Companies of this kind on foot, and will facil[it]ate the recruiting of them, I think I can undertake to engage you the Regiment and a principal share in the nomination of the Field Officers. In this work, you are to recollect, that no Officers already appointed on the New establishment are to be withdrawn from it, least confusion should be thereby introduced, and that my wish & desire is, that these Companies may be raised as far as possible in the Jerseys. At present I shall only add that I am with great esteem D. Sr Yr Most Obedt Servt

Go: Washington

